Citation Nr: 0116226	
Decision Date: 06/14/01    Archive Date: 06/19/01

DOCKET NO.  99-13 607	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office (RO) in 
Roanoke, Virginia


THE ISSUE

Entitlement to service connection for disability manifested 
by drainage and dryness associated with his left eye removal.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Krista M. Weida, Associate Counsel




INTRODUCTION

The veteran served on active duty from July 1979 to January 
1983.  This matter comes to the Board of Veterans' Appeals 
(Board) from a December 1998 rating decision by the Roanoke, 
Virginia RO, which denied service connection for drainage and 
dryness associated with the left eye, characterized by the RO 
as epiphora.


FINDING OF FACT

The medical evidence of record shows that the veteran has 
drainage and dryness that is etiologically related to his 
service-connected enucleation of the left eye.


CONCLUSION OF LAW

The veteran has disability manifested by drainage and dryness 
that is proximately due to or the result of his service-
connected left eye removal.  38 U.S.C.A. §§ 1131, 5107 (West 
1991); 38 C.F.R. § 3.310(a) (2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

The veteran served on active duty from July 1979 to January 
1983.  Service medical record's dated in August 1982 note 
that he was hit in the left eye with a broken glass beer mug.  
The veteran was taken to an eye clinic where the eye was 
subsequently removed.  Following the eye removal, the veteran 
underwent reconstruction of the eye where skin was grafted 
from the inside of his lower lip.  

By rating decision dated in June 1983, the RO granted service 
connection for enucleation of the left eye.  

The veteran underwent a VA scar (skin) examination in May 
1992.  During this examination, the veteran complained of 
experiencing a yellowish type drainage from the left eye 
especially in the morning.  The examiner noted that the 
veteran had a left eye prosthesis.  The examiner diagnosed 
the veteran as suffering from blindness in his left eye 
secondary to the removal of his eye and deformity of the 
eyelid, but offered no opinion as to his drainage problem.  

The veteran underwent another scar examination in March 1998.  
The veteran reported experiencing constant drainage from the 
left eye socket.  Examination revealed some purulent material 
draining over the lower left eyelid.  Diagnoses included 
infection of the left lower eyelid with purulent drainage 
from the medial corner of the left lower lid.

In March 1998, the veteran submitted a statement wherein he 
reported suffering from dryness associated with not having a 
tear duct in the left eye and consistent irritating mucus 
drainage that increases with sinus pressure and colds.

The veteran underwent a VA eye examination in September 1998.  
The veteran again complained of persistent drainage following 
the removal of his left eye.  The examiner's impression was 
that the veteran underwent surgical removal of the left eye 
and had a defect in ocular tissue.  Furthermore, the examiner 
commented: 

There appears to be no involvement of the 
canalicular system involving the lacrimal 
drainage in the left eye.  Although the 
conjunctiva lining the socket of the left 
eye appears healthy, it is the normal 
phenomenon for such a patient to have 
persistent and irritating drainage 
consisting of mucoid purulent and mucoid 
secretions.  This is probably because the 
prosthesis is a foreign body and 
stimulates the production of mucoid 
secretions.  The inferior canalicular 
system is also unaffected by the previous 
trauma. 

Analysis

The veteran contends that he has discharge and dryness that 
is secondary to his service-connected removal of his left 
eye.  The Board finds that all relevant evidence has been 
obtained with regard to the veteran's claim and that no 
further assistance is required to comply with the VA's duty 
to assist the veteran. Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131 (West 1991); 38 C.F.R. § 3.303 (2000).  In 
addition, service connection may be granted for disability 
that is proximately due to or the result of a service-
connected disease or injury.  When service connection is thus 
established for a secondary condition, the secondary 
condition shall be considered part of the original condition.  
38 C.F.R. § 3.310(a).

In the case at hand, the medical evidence shows that the 
veteran's eye drainage and dryness is proximately due to or 
the result of his service connected removal of his left eye.  
The VA examiner stated that such mucoid drainage was a 
consequence of having to wear a prosthetic eye, which as an 
irritant causes secretions of mucus.

Therefore, because the constant irritating drainage suffered 
by the veteran is directly a result of his left eye removal 
during service, service connection is granted.

	(CONTINUED ON NEXT PAGE)




ORDER

Entitlement to service connection for the veteran's 
disability manifested by drainage and dryness associated with 
the left eye removal is granted.




		
	LAWRENCE M. SULLIVAN 
	Member, Board of Veterans' Appeals



 

